UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-7299


UNITED STATES OF AMERICA,

                        Plaintiff – Appellee,

          v.

DARRELL EUGENE BANKS,

                        Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:09-cr-00052-MR-1; 1:12-cv-00166-MR)


Submitted:   November 18, 2014             Decided:   November 21, 2014


Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.


Affirmed in part, dismissed in part by unpublished per curiam
opinion.


Darrell Eugene Banks, Appellant Pro Se. Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Darrell      Eugene    Banks       appeals   the   district      court’s

August 13, 2014 order denying his ex parte motion.                    Insofar as

Banks challenges the district court’s denial of relief under

Fed. R. Crim. P. 36, we have reviewed the record and find no

reversible error.        Accordingly, we affirm this portion of the

order for the reasons stated by the district court.                          United

States v. Banks, Nos. 1:09-cr-00052-MR-1 (W.D.N.C. filed Aug.

13, 2014 & entered Aug. 14, 2014).

           Insofar as Banks challenges the court’s construction

of his motion as an unauthorized, successive motion under 28

U.S.C. § 2255 (2012), this portion of the district court’s order

is not appealable unless a circuit justice or judge issues a

certificate of appealability.          28 U.S.C. § 2253(c)(1)(B) (2012).

A   certificate    of     appealability         will    not   issue   absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                We have independently reviewed

the record and conclude that Banks has not made the requisite

showing.   See Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003)

(describing required showing); Slack v. McDaniel, 529 U.S. 473,

484-85 (2000) (same).            Accordingly, we deny a certificate of

appealability     and   dismiss     this      portion    of   the   appeal.     We

dispense   with    oral     argument       because      the   facts   and     legal



                                          2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                        AFFIRMED IN PART;
                                                        DISMISSED IN PART




                                   3